          Case 1:18-cv-04921-PGG-KHP Document 107 Filed 02/27/19 Page 1 of 1




                                                                                                            02/27/2019

 Nikolas S. Komyati                                                           Direct: 973-245-0671
 Principal                                                                    nkomyati@bressler.com


                                                       February 26, 2019

 VIA EFILE
 Honorable Judge Katherine H. Parker
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

             Re:      Sparrow Fund Management LP v. MiMedex Group, Inc., et al.
                      Case No. 1:18-cv-04921-PGG-KHP

 Dear Judge Parker:

        I represent Plaintiff Sparrow Fund Management LP as local counsel in the above referenced
 matter. As you know, a Case Management Conference is scheduled in this matter for February 28,
 2019. Mr. Heder, counsel for Plaintiff will be appearing in person for this conference. I will out of
 the country on business and respectfully request permission to participate in the conference by
 telephone. Thank you in advance for your consideration.


                                                       Very truly yours,


                                                       /s/ Nikolas S. Komyati

The Case Management Conference in this matter that is scheduled for Thursday, February 28, 2019 at
11:30 a.m. is hereby converted to a telephone conference. Counsel for the parties are directed to call
Judge Parker’s Chambers at the scheduled time with counsel for all parties on the line. Please dial
212-805-0234.




                                                                                                      02/27/2019
